Title: To Thomas Jefferson from James Currie, 4 September 1792
From: Currie, James
To: Jefferson, Thomas



Sir
Richmond Sepr. 4th. 1792

I came to Richmond by the way Of Colo. Symes, to whom I spoke in regard to Romeo, but Mrs. Syme has in fact the disposal of him. Her price for him and his match Rain Bow, is £100., and not less. Of course I said, no more, only wishing to purchase Romeo and they will not be sold separately. Colo. Syme told me he would write you and as he had several fine horses of hire Supposd he could accommodate you. I have examind, the Box, at Stevensons it is about 4 feet in height. The  address is His Excellency Thomas Jefferson, Paris and must be what you expected from Mr. Short. If you wish it sent up before you leave Virga., Ill endeavor to get an opportunity upon notice given me—or in any other way, in which I can be serviceable to you here, it will afford me pleasure. This place is dull just now. As for news, you have them more regularly than I hear of them. Jerman Baker, is no more, whose death I regret much, on several Accounts among others his having sent repeatedly here from P.Burg desiring my attendance while I was absent. Mrs. Currie begs leave to join me in our warmest wishes to all our friends at Monticello. Adieu from Sir yr very Respectfull & Most Ob Servt

James Currie

